Title: Frank Carr to Thomas Jefferson, 21 July 1815
From: Carr, Frank
To: Jefferson, Thomas


          Sir, Charlottesville July 21st 15
          Mr Garrett has just had the misfortune to lose his youngest child. It is the request of Mrs Garrett, many of whose connections have been buried there, that you will permit his remains to be deposited in the burial ground at Monticello. In his affliction Mr Garrett has desired me to present the request to you—
          very respectfully yr obt Hbl SvtFrank Carr
        